


EXHIBIT 10.30




AARON’S, INC.
2001 STOCK OPTION AND INCENTIVE AWARD PLAN
(As amended and restated effective as of February 24, 2009)


EMPLOYEE STOCK OPTION AWARD AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into as of the ___ day of
__________, by and between AARON’S, INC. (“the “Company”) and the individual
identified below (the “Grantee”).


WITNESSETH:


WHEREAS, the Company maintains the Aaron’s, Inc. 2001 Stock Option and Incentive
Award Plan, as amended and restated effective as of February 24, 2009 (the
“Plan”), and the Grantee has been selected by the Compensation Committee (the
“Committee”) to receive an Option Award under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:


Grantee:    _______________________


Number of Shares:    __________ Shares


Option Exercise Price:    $ _______ per Share


Grant Date:    _________________


Vesting Date:    _________________




1.Grant of Option
1.1    An option to purchase the number shares of the Company’s Common Stock,
par value $.50 per share (the “Shares”) set forth above, is hereby granted to
the Grantee pursuant to the Plan (hereinafter referred to as the “Option”). The
Option is subject in all respects to the terms and conditions of the Plan. For
all purposes of the Plan, the date of the Option granted hereunder (the “Grant
Date”) shall be the date set forth above as the Grant Date. The Option is a
nonqualified stock option and is not intended to qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.



    
US2000 12946242 2     



--------------------------------------------------------------------------------




1.2    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. For purposes of this Agreement, employment with any
subsidiary of the Company shall be considered employment with the Company.
1.3    This Award is conditioned on the Grantee’s execution of this Agreement.
If this Agreement is not executed by the Grantee and returned to the Company
within one month of the Grantee’s receipt of the Agreement, it may be canceled
by the Committee resulting in the immediate forfeiture of all Options.
2.    Option Exercise Price
The per Share price the Grantee must pay to exercise the Option (the “Option
Exercise Price”) is set forth above


3.    Duration and Exercise of Option
3.1    Vesting Schedule. The Option may be exercised, from time to time, with
respect to all or any part of the total number of Shares, beginning on the date
shown above as the “Vesting Date”, subject to earlier vesting or termination of
the Option as provided below.
3.2    Expiration. The Option may not be exercised with respect to any Shares
subject hereto after the earliest of (i) ten (10) years from the Grant Date,
(ii) the date the Grantee’s employment is terminated by the Company or a
Subsidiary for Cause, (iii) twelve (12) months following the date of the
Grantee’s death or the date the Grantee is terminated by the Company due to the
Grantee’s Disability, or (iv) two (2) months after the Grantee ceases to be an
employee of the Company for any other reason including Retirement (such earliest
date is herein called the "Option Expiration Date") and may be exercised until
the Option Expiration Date only in accordance with the terms of this Agreement
and the Plan.
3.3    Termination for Cause. If the Grantee’s employment is terminated for
Cause, the entire Option (whether vested or unvested) shall be immediately
forfeited as of the Grantee’s date of termination of employment.
3.4    Death or Disability. If the Grantee dies while employed by the Company or
is terminated by the Company due to the Grantee’s Disability, any unvested
portion of the Option shall immediately vest and become exercisable, and such
portion together with any vested, unexercised portion of the Option shall remain
exercisable until the Option Expiration Date.
3.5    Other Termination of Employment. Upon the Grantee’s termination of
employment for reason other than Cause, death or Disability, any unvested
portion of the Option will be forfeited. Any vested portion shall remain
exercisable until the Option Expiration Date.

2
    
US2000 12946242 2     



--------------------------------------------------------------------------------




3.6    Change in Control. In the event of a Change in Control, any unvested
portion of the Option shall become immediately vested and exercisable as of the
date of the Change in Control.
3.7    Exercise. This Option may be exercised in whole or in part by delivering
to the Company a written notice of exercise specifying the number of Shares to
be purchased together with full payment of the aggregate Option Exercise Price
as provided in the Plan.
4.    Securities Laws Restrictions
The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended (the
“1933 Act”), or any other applicable securities or “blue sky” laws, or the
Shares have been registered under such laws. The Company shall not be required
to register the Shares issuable upon the exercise of the Option under any such
laws. Unless the Shares have been registered under all such laws, the Grantee
shall represent, warrant and agree, as a condition to the exercise of the
Option, that the Shares are being purchased for investment only and without a
view to any sale or distribution of such Shares and that such Shares shall not
be transferred or disposed of in any manner without registration under such
laws, unless it is the opinion of counsel for the Company that such a
disposition is exempt from such registration. The Grantee acknowledges that the
certificates evidencing the shares issued upon the exercise of the Option shall
bear an appropriate legend giving notice of the foregoing transfer restrictions,
and/or that the Company’s or its transfer agent’s and registrar’s books and
records may contain notations to similar effect.


5.    Nontransferability.
Unless the Committee specifically determines otherwise, the Option is personal
to the Grantee and the Option may not be sold, assigned, transferred, pledged or
otherwise encumbered other than by will or the laws of descent and distribution.
Any such purported transfer or assignment shall be null and void.


6.    No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a subsidiary to terminate at any time
the Grantee’s employment, subject to Grantee’s rights under this Agreement.


7.    Taxes and Withholding
The Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to this Award and the delivery of Shares
upon exercise of the Award. Prior to the issuance of Shares upon exercise of
this Option, Grantee must pay, or make adequate provision for, any applicable
domestic or foreign

3
    
US2000 12946242 2     



--------------------------------------------------------------------------------




tax withholding obligation of the Company, whether national, federal, state or
local. The Company shall have the right to retain and withhold from any payment
or distribution to the Grantee the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to such payment. The
Company may require Grantee to reimburse the Company for any such taxes required
to be withheld and may withhold any payment or distribution in whole or in part
until the Company is so reimbursed. This Section 7 shall not apply to
non-employee Directors.


8.    Plan Documents; Grantee Bound by the Plan
The Grantee hereby acknowledges (i) the receipt of a copy of the Plan, the Plan
Prospectus and the Company’s latest annual report to shareholders or annual
report on Form 10-K, or (ii) the availability of the Plan, the Plan Prospectus
and the Company’s latest annual report to shareholders or annual report on Form
10-K on the Company’s intranet. Grantee agrees to be bound by all the terms and
provisions of the Plan.


9.    Restrictive Covenants
9.1    Grantee hereby acknowledges that the Company may disclose (and/or has
already disclosed) to the Grantee and the Grantee may be provided with access to
and otherwise make use of, certain valuable, Confidential Information (as
defined below) of the Company. Grantee also acknowledges that due to the
Grantee’s relationship with the Company, Grantee will develop (and/or has
developed) special contacts and relationships with the Company’s employees,
customers, suppliers and vendors and that it would be unfair and harmful to the
Company if the Grantee took advantage of these relationships to the detriment of
the Company. For purposes of this Section 9, references to the Company shall be
deemed to include references to any subsidiary of the Company.
9.2    Grantee hereby agrees that during employment and for a period of one (1)
year following any voluntary or involuntary termination of employment with the
Company (regardless of reason), the Grantee will not directly or indirectly,
individually, or on behalf of any Person other than the Company:
(a)        solicit, recruit or induce (or otherwise assist any person or entity
in soliciting, recruiting or inducing) any employee or independent contractor of
the Company who performed work for the Company within the final year of the
Grantee’s employment with the Company to terminate his or her relationship with
the Company;
(b)        knowingly or intentionally damage or destroy the goodwill and esteem
of the Company, the Company’s Business or the Company’s suppliers, employees,
patrons, customers, and others who may at any time have or have had relations
with the Company;
(c)        solicit the Company’s Customers, directly or indirectly, for the
purpose of providing products or services identical to or reasonably
substitutable with the products or services of the Company’s Business; or

4
    
US2000 12946242 2     



--------------------------------------------------------------------------------




(d)        engage in or otherwise provide Services, directly or indirectly,
within the Territory, to or for any Person or entity engaged in a business that
competes directly or indirectly with the Company’s Business. Businesses that
compete with the Company specifically include, but are not limited to, the
following entities and each of their subsidiaries, affiliates, franchisees,
assigns or successors in interest: Rent-A-Center, Inc. (including, but not
limited to, Colortyme); Easyhome, Inc.; Premier Rental-Purchase, Inc.; Discover
Rentals; New Avenues, LLC; and Bi-Rite Co., d/b/a Buddy’s Home Furnishings.
9.3    The Grantee further agrees that during employment and for a period of one
(1) year thereafter (or, with respect to Confidential Information that
constitutes a “trade secret” under applicable law, until such information ceases
to be a trade secret), he will not, except as necessary to carry out his duties
as an employee of the Company, disclose or use Confidential Information. The
Grantee further agrees that, upon termination or expiration of employment with
the Company for any reason whatsoever or at any time, the Grantee will deliver
promptly to the Company all materials (including electronically-stored
materials), documents, plans, records, notes, or other papers, and any copies in
the Grantee’s possession or control, relating in any way to the Company’s
Business or containing any Confidential Information of the Company, which at all
times shall be the property of the Company.
9.4    For purposes of this Section 9, the following terms shall have the
meanings specified below:
(a)        “Company’s Business” means the businesses of (1) renting, leasing and
selling residential and office furniture, electronic goods, household appliances
and related equipment and accessories, and (2) manufacturing furniture and
bedding.
(b)        “Confidential Information” means information, without regard to form
and whether or not in writing, relating to Company’s customers, operation,
finances, and business that derives value, actual or potential, from not being
generally known to other Persons, including, but not limited to, technical or
non-technical data (including personnel data relating to Company employees),
formulas, patterns, compilations (including compilations of customer
information), programs, devices, methods, techniques (including rental, leasing,
and sales techniques and methods), processes, financial data (including rate and
price information concerning products and services provided by the Company), or
lists of actual or potential customers (including identifying information about
customers). Such information and compilations of information shall be
contractually subject to protection under this Agreement whether or not such
information constitutes a trade secret and is separately protectable at law or
in equity as a trade secret. Confidential Information includes information
disclosed to the Company by third parties that the Company is obligated to
maintain as confidential.

5
    
US2000 12946242 2     



--------------------------------------------------------------------------------




(c)        “Customers” means all customers the Company in the Territory (i) with
whom Grantee has had contact on behalf the Company, (ii) whose dealings with the
Company were coordinated or supervised by Grantee, or (iii) about whom Grantee
obtained Confidential Information, in each case during the twelve (12) calendar
months immediately prior to termination of Grantee’s Services in the Territory.
(d)        “Person” has the meaning ascribed to such term in the Plan. For the
avoidance of doubt, a Person shall include any individual, corporation, bank,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
(e)        “Services” means the services the Grantee provides or has provided
for the Company.
(f)        “Territory” means the geographic area within fifty (50) miles of
every facility identified in Exhibit A, which is the territory in which Grantee
will provide Services, and in which the Company conducts the Company’s Business,
and any territory within which Grantee performed Services for the Company at any
time during the twelve (12) calendar months preceding termination of employment
with the Company, and within which the Company conducts the Company’s Business.
9.5    If, during his employment with the Company or at any time during the
restrictive periods described above, the Grantee violates the restrictive
covenants set forth in this Section 9, then the Committee may, notwithstanding
any other provision in this Agreement to the contrary, cancel any outstanding
Options that have not yet been exercised. The parties further agree and
acknowledge that the rights conveyed by this Agreement are of a unique and
special nature and that the Company will not have an adequate remedy at law in
the event of a failure by the Grantee to abide by its terms and conditions nor
will money damages adequately compensate for such injury. It is, therefore,
agreed between the parties that, in the event of a breach by the Grantee of any
of his obligations contained in Section 9 of this Agreement, the Company shall
have the right, among other rights, to damages sustained thereby and to obtain
an injunction or decree of specific performance from any court of competent
jurisdiction to restrain or compel the Grantee to perform as agreed herein. The
Grantee agrees that this Section 9 shall survive the termination of his or her
employment. Nothing contained herein shall in any way limit or exclude any other
right granted by law or equity to the Company.
10.    Modification of Agreement
No provision of this Agreement may be materially amended or waived unless agreed
to in writing and signed by the Committee (or its designee), and no such
amendment or waiver shall cause the Agreement to violate Code Section 409A. Any
such amendment to this Agreement that is materially adverse to the Grantee shall
not be effective unless and until the Grantee consents, in writing, to such
amendment (provided that any amendment that is required to comply with Code
Section 409A shall be effective without consent unless the Grantee expressly
denies consent to such

6
    
US2000 12946242 2     



--------------------------------------------------------------------------------




amendment in writing). The failure to exercise, or any delay in exercising, any
right, power or remedy under this Agreement shall not waive any right, power or
remedy which the Company has under this Agreement.


11.    Severability
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


12.    Governing Law
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof.


13.    Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any Person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.


14.    Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.


15.    Code Section 409A
This Agreement and this Option Award is intended to satisfy the requirements of
Code Section 409A and any regulations or guidance that may be adopted thereunder
from time to time and shall be interpreted by the Committee as it determines
necessary or appropriate in accordance with Code Section 409A to avoid a plan
failure under Code Section 409A(a)(1).


[Signature Page Follows]

7
    
US2000 12946242 2     



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AARON’S, INC.




By:                            
Gilbert L. Danielson
Executive Vice President & CFO




Grantee hereby (i) acknowledges that a copy of the Plan, the Plan Prospectus and
the Company’s latest annual report to shareholders or annual report on Form 10-K
are available from the Company’s intranet site or upon request, (ii) represents
that he is familiar with the terms and provisions of this Agreement and the
Plan, and (iii) accepts the Option Award subject to all the terms and provisions
of this Agreement and the Plan. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee of the Board of Directors upon any questions arising under the Plan.
Grantee authorizes the Company to withhold from any compensation payable to him,
in accordance with applicable law, any taxes required to be withheld by federal,
state or local law as a result of the grant, vesting or exercise of the Option.




GRANTEE:




                                                






EXHIBIT A


TERRITORY



8
    
US2000 12946242 2     

